But the couri were all of opinion, that the decision appealed from was right; ao.'i that a defen lant in an aciioti of slander, ought to be allow d ¡he benefit of bmh pleas : and that they are not more incompatible limn many other double pleas which are allowed. See llame", 356.
Present, Grimke, Waties, Johnson, Trezevant, and Bhe« Vard, Justices; Bax, J. absent.
Mathis, for plaintiff. Branding, for defendant.
Motion discharged.
Note. Double pleas allowed. See 1 Sellon, 296, 297, and Barnes. Non est yáctem, and duress Barnes 359. Not guilty and a.tisfaction lb 349. Not guilty, son assault, and satisfaction, lb 352, Not guilty, and a justification, in trespass Ib 355,356,365. Not vuilty, and venefal release, where affidavit. Ib 351. Not guilty, and statute limitations. Ib. 889. Double pleas refused. ¡See 1 Sellon. 298. Non assumpsit generally, and a tender l B1 R.723. 3 VVils. 145. Non est factum, and solvit ad diem. B1 905. Non assumpsit, and a release Barnes, 328 Same allowed. Ib 347,348 Discretionary, notguihy, and a licence Ib. 351,864. Without affidavit lb 357. Not guilty, and jxistification. Ib. 876, Non est factum, and tender to part. 5 T. it. 98.